Name: Commission Regulation (EC) No 1937/98 of 11 September 1998 amending Regulation (EC) No 2805/95 fixing the export refunds in the wine sector
 Type: Regulation
 Subject Matter: trade policy;  cooperation policy;  beverages and sugar;  plant product;  agricultural activity
 Date Published: nan

 EN Official Journal of the European Communities12. 9. 98 L 252/3 COMMISSION REGULATION (EC) No 1937/98 of 11 September 1998 amending Regulation (EC) No 2805/95 fixing the export refunds in the wine sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine (1), as last amended by Regulation (EC) No 1627/98 (2), and in particular Article 55 (3) thereof, Whereas, pursuant to Article 55 of Regulation (EEC) No 822/87 to the extent necessary to enable the products listed in Article 1 (2) (a) and (b) of that Regulation to be exported on the basis of the prices for those products on the world market and within the limits of the Agreements concluded in accordance with Article 228 of the Treaty, the difference between those prices and the prices in the Community may be covered by an export refund; Whereas, pursuant to Article 56 (3) of Regulation (EEC) No 822/87, refunds are to be fixed taking into account the situation and likely trends with regard to: Ã¯ £ § prices and availability of the products in question on the Community market, Ã¯ £ § world market prices for those products; Whereas account must also be taken of the other criteria and objectives referred to in Article 56 (3) of Regulation (EEC) No 822/87; whereas, in particular, consideration must be given to the limits of the Agreements concluded in accordance with Article 228 of the Treaty, and in particular those resulting from the agreements concluded in the framework of the Uruguay Round of multilateral trade negotiations; Whereas, when applying the abovementioned rules to the current market situation, the refunds should be fixed in accordance with the Annex to this Regulation; whereas Commission Regulation (EC) No 2805/95 of 5 December 1995 fixing the export refunds in the wine sector (3), as last amended by Regulation (EC) No 1764/97 (4), should be amended accordingly and provision made to imple- ment it immediately; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EC) No 2805/95 is hereby replaced by the Annex to this Regulation. Article 2 This Regulation shall enter into force on 12 September 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 September 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 84, 27. 3. 1987, p. 1. (3) OJ L 291, 6. 12. 1995, p. 10. (2) OJ L 210, 28. 7. 1998, p. 8. (4) OJ L 249, 12. 9. 1997, p. 2. EN Official Journal of the European Communities 12. 9. 98L 252/4 CN code Product code For export to (1) Refund(ECU/hl) ANNEX ANNEX 2009 60 11 9100 01 43,359 2009 60 19 43,359 2009 60 51 43,359 2009 60 71 43,359 2204 30 92 43,359 2204 30 94 11,488 2204 30 96 43,359 2204 30 98 11,488 2204 21 79 9120 02 and 09 4,782 2204 21 79 9220 02 and 09 2204 21 83 9120 2204 21 79 9180 02 8,068 2204 21 80 9180 02 10,065 2204 21 79 9180 09 7,549 2204 21 80 9180 09 9,419 2204 21 79 9280 02 9,445 2204 21 80 9280 02 11,785 2204 21 79 9280 09 8,838 2204 21 80 9280 09 11,027 2204 21 83 9180 02 11,019 2204 21 84 9180 02 13,749 2204 21 83 9180 09 10,311 2204 21 84 9180 09 12,865 2204 21 79 9910 02 and 09 4,782 2204 21 94 9910 02 and 09 14,250 2204 21 98 2204 29 62 9120 02 and 09 4,782 2204 29 64 2204 29 65 2204 29 83 2204 29 62 9220 02 and 09 4,782 2204 29 64 2204 29 65 2204 29 62 9180 02 8,068 2204 29 64 2204 29 65 2204 29 71 9180 02 10,065 2204 29 72 2204 29 75 EN Official Journal of the European Communities12. 9. 98 L 252/5 CN code Product code For export to (1) Refund(ECU/hl) 2204 29 62 9180 09 7,549 2204 29 64 2204 29 65 2204 29 71 9180 09 9,419 2204 29 72 2204 29 75 2204 29 62 9280 02 9,445 2204 29 64 2204 29 65 2204 29 71 9280 02 11,785 2204 29 72 2204 29 75 2204 29 62 9280 09 8,838 2204 29 64 2204 29 65 2204 29 71 9280 09 11,027 2204 29 72 2204 29 75 2204 29 83 9180 02 11,019 2204 29 84 9180 02 13,749 2204 29 83 9180 09 10,311 2204 29 84 9180 09 12,865 2204 29 62 9910 02 and 09 4,782 2204 29 64 2204 29 65 2204 29 94 9910 02 and 09 14,250 2204 29 98 (1) The destinations are as follows: 01 Ã¯ £ § Libya, Nigeria, Cameroon, Gabon, Ã¯ £ § Saudi Arabia, United Arab Emirates, India, Thailand, Vietnam, Indonesia, Malaysia, Brunei, Singapore, Philippines, China, Hong Kong SAR, South Korea, Japan, Taiwan, Equatorial Guinea, 02 all countries of the African continent with the exception of those explicitly excluded under 09, 09 all destinations other than those in 02, with the exception of the following third countries and territories: Ã¯ £ § all countries of the American continent within the meaning of Commission Regulation (EEC) No 208/93 (OJ L 25, 2. 2. 1993, p. 11), Ã¯ £ § Algeria, Ã¯ £ § Australia, Ã¯ £ § Bosnia-Herzegovina, Ã¯ £ § Croatia, Ã¯ £ § Cyprus, Ã¯ £ § Israel, Ã¯ £ § Morocco, Ã¯ £ § The Republic of Serbia and Montenegro, Ã¯ £ § Slovenia, Ã¯ £ § South Africa, Ã¯ £ § Switzerland, Ã¯ £ § The former Yugoslav Republic of Macedonia, Ã¯ £ § Tunisia, Ã¯ £ § Turkey, Ã¯ £ § Hungary, Ã¯ £ § Bulgaria, Ã¯ £ § Romania.'